DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/764,933 filed 18 May 2020. Claims 1-10 pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 18 May 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2015/0080162 to Motoyama.
Regarding claims 1-3, 9, and 10 Motoyama discloses:
Claim 1:
A drive unit for a drivetrain of a hybrid motor vehicle (i.e., Figs. 1 and 2), comprising: a first electric machine (i.e., 3), a second electric machine (i.e., 5), which, in respect of its rotor, is arranged coaxially with an axis of rotation of a rotor of the first electric machine (i.e., Fig. 2 shows concentric relationship of the two motors), a first transmission stage (i.e., 30) arranged between a drive component (i.e., 11), which is configured to be selectively coupled for conjoint rotation to an output shaft of an internal combustion engine (i.e., 2a), and a power shaft (i.e., 12) of the first electric machine and/or of the second electric machine, and a transmission component unit, via which the power shaft of the respective electric machine is configured to be selectively coupled to wheel driveshafts (i.e., Figs. 1 and 2 show that power from either the engine 2 or the two motors is selectively directed to the drive wheels 4 via clutch 14. Any elements that provide this feature can be considered part of the transmission component unit), wherein the drive component of the internal combustion engine is coupled to an intermediate gear unit (i.e., gear unit comprises at least elements on shaft 15) via a second transmission stage (i.e., 33), wherein the intermediate gear unit has an integrated clutch (i.e., 14) and is further connected to the wheel driveshafts in such a way that, depending on the position of the integrated clutch, the internal combustion engine is coupled to the wheel 
Examiner’s Note:
	Only a portion of 30 being between 11 and 12 is sufficient to meet the limitation of a first transmission stage being between a drive component and power shaft because the claim does necessitate further narrowing. Further, examiner interprets between to mean either axially or radially located between. Here, both are met by the location of 30 relative to 11 and 12.
Claim 2:
Wherein the intermediate gear unit has a first intermediate shaft, which is connected for conjoint rotation to the drive component of the internal combustion engin

    PNG
    media_image1.png
    480
    478
    media_image1.png
    Greyscale
 
Claim 3:
Wherein the first intermediate shaft and the second intermediate shaft are arranged coaxially with one another (i.e., as shown in the rejection of claim 3 and in Fig. 2, the shaft portion of gear 31 is concentric and therefore coaxial with 15).
Claim 9:
Wherein the second intermediate shaft is rotationally connected to a differential (i.e., [0054] indicates that 22 is meshed with 24, which means 15 is rotationally connected to 21).
Claim 10:
Wherein the output shaft is coupled to the drive component via a damping unit and/or a slipping clutch (i.e., at least Fig. 1 shows a damping unit between 11 and 2a).

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10814709 teaches a hybrid system with at least two motors, and an engine, as well as a clutch for transmitting torque to a differential. However, the reference fails to teach the gear sets and specific connecting relationships, specifically that the motors are arranged coaxially.
2014/0296013 teaches a hybrid system with at least two motors, and an engine, as well as a clutch for transmitting torque to a differential. However, the reference fails to teach the gear sets and specific connecting relationships, specifically that the motors are arranged coaxially.
2010/0025128 teaches a hybrid system with at least two motors, and an engine. However, the reference fails to teach the gear sets and specific connecting relationships, specifically that the motors are arranged coaxially.
2013/0297133 teaches a hybrid system with at least two motors, and an engine. However, the reference fails to teach the gear sets and specific connecting relationships, specifically that the motors are arranged coaxially.
2013/0131941 teaches a hybrid system with at least two motors, and an engine. However, the reference fails to teach the gear sets and specific connecting relationships, specifically that the motors are arranged coaxially.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659